 In the Matterof DO-Vi'TY EQUIPMENTCORPORATIONandLOCAL 1227,UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I.O.Case No. C-2193.Decided October 31,19412Jurisdiction:airplane equipment and accessories manufacturing industry.Unfair Labor'PracticesInterference, Restraint, and Coercion:anti-union statementsCompany-Dominated Unions:firstorganization : organized and supported byofficials of management and supervisory employees; meetings held on companytime and property; financial assistance by use of vending machines in theplant-successor organization held merely a continuation of first dominatedunion and employer's domination of first organization 'carried over to itssuccessor : organized while predecessor was still in existence and withoutany steps having been taken by the employer to mark a separation betweenthe two organizations or to publicly deprive successor of advantage of.appar=ently continuing favor of employer ; election of officers on company time andproperty, three officers of predecessor becoming officers of successor; subse-quent posting of notice of dissolution of predecessor by employer ineffective asto successor organization; employer indicated its approval of successor anditshostility to competing affiliated union by anti-union statements and bygranting successorde factorecognition and by making material concessionsto it.Remedial Orders:employer ordered to withdraw recognition from successororganization and to disestablish it as representative of any employees forcollective bargaining.Practice and Procedure:agreement purporting to settle unfair labor practiceinvolving domination of first organization given no effect in view of quickformation of successor organization and the support and assistance renderedit by employer.Mr. James C. Paradise,for the Board.Lauterstein, Winn, Spiller and Bergerman,byMr. Joseph F. Finne-gan,of New York City, for the respondent.-Mr. Sidney Gilbert,of Long Island City, N. Y., andMr. FrankScheiner,of New York City, for the Union.Mr. Edward F. Platow,of New York City, for the Aircraft.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge filed on April 10, 1942, by Local 1227,United Electrical, Radio & Machine Workers of America, C. I. 0.,45 N. L. R. B., No. 39.214 DOWTY EQUIPMENT CORPORATION215,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City), issued its complaint dated April 10, 1942,againstDo%vty Equipment Corporation, Long Island City, New York, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and of notice of hearing thereon, were dulyserved upon the respondent and the Union, and upon Dowty Em-ployeesAssociation,, herein called the Association, and AircraftEquipment Union, herein called the Aircraft, both being labor or-ganizationsalleged in the complaint to be dominated by therespondent.With respect to the unfair labor practices, the complaint alleged, insubstance: (1) that the respondent (a) in or about August 1941,initiated, formed, and sponsored the Association, which in December1941 changed its name to the Aircraft, and dominated, interfered withand contributed support to said organization; or (b) initated, formed,and sponsored the Association in or about August 1941, and the Air-craft in or about December 1941, and since said respective dates hasdominated, interfered with, and contributed support tosaid organi-zations; and (2) that, by the foregoing acts, by vilifying the Union,by interrogating its employees as to their union affiliations,, by urging,persuading, threatening, and warning its employees to refrain fromassisting, or becoming,or remaining members of the Union and toassist, and become and remain members of the Association and theAircraft, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.On April 20, 1942, the respondent filed its answer admittingthe allegations of the complaint with respect toitsbusiness, butdenying the alleged unfair labor practices.Pursuant to notice, a hearing was held ,at New York City fromApril 20 through 27, 1942, before Josef L. Hektoen, the Trial Ex-aminer duly designated by the Chief TrialExaminer.The Board,the respondent, the Union, and the Aircraft were represented at andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examinewitnesses, and to introduce evidence bear-ing on the issues was afforded all parties.At the close of the Board'scase and at the close of the hearing, the respondentmoved to dismissthe complaint.The Trial Examiner denied the first of these motions'The Associationas served under the name of "Dowty Equipment Association." Theservice was made at the address of the respondent and no question of its sufficiency wasraised by the parties 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDand reserved decision on the second, which he later denied in hisIntermediate Report.At the conclusion of the Board's case and atthe close of the hearing, the Trial Examiner granted -%vithout-objec-tion motions by counsel for the Board to conform the complaint tothe proof as to formal matters.On the last day of the hearing, theAircraft orally moved to intervene in the proceedings as of April20, 1942.This motion was granted without objection.During thecourse of the hearing, the Trial Examiner made rulings on othermotions and on the -admissibility of evidence.The Board has re-viewed all the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.On May 19, 1942, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon all parties.He foundthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (2) and Section 2 (6) and (7) of the Act. He recom-mended that the respondent cease and desist from its unfair laborpractices and that it disestablish, and withdraw all recognition from,ihe Aircraft.On June 27, 1942, the respondent and the Aircraftfiled exceptions to the Intermediate Report and on July 1, 1942, therespondent filed a brief in support of its exceptions.Pursuant to notice and at the request of the respondent and theAircraft, a hearing was held before the Board at Washington, D. C.,on September 8, 1942, for the purpose of oral argument. The re-spondent, the Union, and the Aircraft were represented by counseland participated in the argument.The Board has considered the exceptions to the Intermediate Re-port and the brief filed and, insofar as the exceptions are inconsistentwith the findings, conclusions, and order set forth below, finds themto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDowty Equipment Corporation, a Delaware corporation, is en-gaged at a plant at Long Island City, New York, in the manufactureof airplane landing gears and hydraulic pumps, -equipment, andaccessories.During the 6-month period preceding April 15, 1942, therespondent purchased materials, consisting-principally of steel, alumi-num, brass, copper, and rubber, valued at approximately $250,000, ofwhich approximately 50 percent were received from sources outsidethe State of New York. During thesameperiod, the respondentsold finished products valued at approximately $500,000, all of -which DOWTY EQUIPMENT CORPORATION217were shipped to destinations outside the State of New York. 'Therespondent admits that it is engaged in commerce, within the meaningof'tlie Act.II.THE ORGANIZATIONS INVOLVEDLocal' 1227; United Electricd1, Radio & Machine Workers of Amer'ica, is a labor organization affiliated, with the Congress of IndustrialOrganizations.It admit's to membership employees of the, re-spondent.Dowty Employees Association was an unaffiliated labor organiza-tion, admitting to membership employees of the respondent.Aircraft Equipment Union is an unaffiliated labor organizationadmitting to membership employees of the respondent.III.THE' UNFAIR LABOR PRACTICESInterference,restraint,and coercion;domination and support of, andinterference with, the Associationand the Aircraft1.The AssociationThere was no union activity at the respondent's plant until Julyor August 1941, when union members employed at a neighboring plantbegan to organize the respondent's employees and to solicit their mem-bership in the Union.At about the same time there appeared at therespondent's plant a system of departmental representation for pre-senting employee grievances to the respondent.2'About the middle of August 1941, Steve Polanski, then a leadman inthe pump department,8 spoke to Raymond Schneck, the respondent'scomptroller who is. in charge of its office force of 15 or 20 employees,concerning the formation at the"plant of an organization for "somesort of social activity" and requested Schneck to interest the office em-ployees in such an organization. Schneck agreed to assist Polanskiand also stated that he would endeavor to secure permission from therespondent's president to solicit employees to join this new organiza-tion.Although Schneck was unable to recall at the hearing whether2The record is not explicit as to the origin or operation of this system"Polanski, as a leadman, distributed work to the other employees working in his groupand earned 10 cents an hour more than those working with him. In the latter part ofNovember or the first part of December 1941, Polanski was made an assistant foremanover some 30 employees.Production Manager Longhurst testified that Polanski was oneof the supervisory employees who was told by him in the late fall of 1941 not to discussunions with other employeesWe find, as did the Trial Examiner, that, both because ofthe positions held by Polanski and because of his participation with the respondent'sofficials in organizing and directing the activities of the Association, as discussed below,he was in a strategic position to translate to employees the labor views of management,with which he is essentially identified.The respondent is therefore respopsible for anyconduct on his part interfering with or restraining the unon activities of non-supervisoryemployees. 218-DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had obtained such permission, he admitted that about 2 weeks afterthe above conversation he met with the office force to consider theproposedorganizationand that John Stanford, in charge of personnelunder Schneck,4 was selected to represent these employees at organi-zational meetingsof the new organization.Shortly after ForemanKenneyhad been first employed by the respondent on September 4,1941, he told employee Straway that the respondent's plant would be"a pretty nice place to work in if the running of the [proposed] or-ganization...had nothing to do with any outside union ..."About the middle of September 1941, an organization meeting ofwhat later became the Association was held in the shipping depart-Inent of the respondent's plant at 6: 30 p. in. Comptroller Schneckpresided as temporary chairman.Foremen Kenney 5 and Miller,Assistant Foreman Conklin, and Polanski addressed the meeting.Kenney urged that the Union be kept out of the plant because "beforeany union gets in the company is all right with the men, and once aunion- gets in then they have to lose a lot of time and a lot of theirbenefits are taken away from them."He also stated that the C. I. O.had been responsible for a strike at the plant of Air Associates, Inc.,where he had worked before being employed by the respondent.Conklin,° who had also worked at the plant mentioned by Kenney,agreed with the latter's anti-union strictures, adding that both of themhad worked in many plants and knew from experience that it wasbest "to string along with the company and not have anything to dowith an outside organization."Polanski endorsed these expressions.'Foreman Miller testified that in his comments at the meeting he asked"... 'if there was anybody within our confines that could show us orprove us or sell us the CIO idea to come to the front and tell us."Those present instructed Schneck to prepare a draft of a constitutionfor the organization.At a second meeting of this new group held about a week later atthe same place in the plant, Schneck submitted a proposed constitutionwhich, after some revision, was adopted at a third meeting held late4 Stanford received and filed applications for employment and conducted preliminaryinterviews with applicants.Production Manager Longhurst testified that Stanford "hasbeen called...personnel manager."There was introduced in evidence a letter writtenon the respondent's letterhead stationery,dictated by Stanford to Miss Frances Gilbert,the confidential secretary to the respondent's officials,and signed as follow;s:Dowty Equipment Corporations/ John Al StanfordJ.M. StanfordPersonnelUnderall the circumstances,we find,as did the trial Examiner,that Stanford is essen-tially identified with management and that the respondent is accountable for his activitiesherein described.Spelled both "Kenney" and"Kenny" in the documentary proof and in the record.°Conklin, like Kenney, etas hired by the respondent on September 4, 1941.These findings are based upon the undenied and credible testimony of Straway, a wit-ness for the Board. DOWTY- E,QUIPMENT_: CORPORATION219in September.The stated purpose of the Association,8according tothe constitution, was to promote the welfare of the respondent's em-ployees, to improve the working conditions of its members, and "topromote the spirit of friendship and cooperation among its membersand between the employees and Management." The constitution fur-ther provided that any employee of the respondent with 60 days'standing was eligible for membership; dues were fixed at 50 cents permonth with a $1 initiation fee; and a grievance committee consisting,of a representative from each of the respondent's six departments wascreated.At the same meeting, the following officers were elected with-out opposition : Schneck, president; Polanski, vice president; Stan-ford, secretary-treasurer; and Miller, foreman of the shipping andreceiving department, recording secretary.Shortly thereafter, at a meeting in the plant, the Association namedemployees Holt, Straway, Kilkenny, Nichter, Maloney, and AssistantForemanConklin as shop stewards who, together with the officers,constituted the executive board of the Association.The membershiproll of the Association shows that, in addition to those named above,some six or seven supervisors and executives of the respondent becamemembers.Immediately upon its organization in September 1941, the Associa-tion, through a committee of which Polanskiwas amember, requestedof Production Manager Longhurst certain wage increases for employ-ees of the pump department. Longhurst asked the members of thecommittee whether they were "truly representative of the men thatthey proposed to 'represent" and accepted their assurances that theywere.Shortly thereafter, Longhurst and a smaller committee repre-senting the Association agreed upon "a satisfactory equalization ofrates."Later, during the fall of 1941, the Association, with Long-hurst's approval, installed soft-drink vending machines in the plantand received the revenue from them.Notwithstanding the formation of the Association, the Union con-tinued its organizational efforts at the respondent's plant. In Novem-ber 1941, the Union distributed handbills outside the plant urgingemployees to sign membership cards and stating, among other things,that Foreman Miller had "worked to the utmost to sell you the phoneybenefits of the Company Union." Shortly thereafter, employee Boy-han and Foreman Miller had a conversation about unions and, accord-ing to Boyhan, Miller stated that, since the working conditions in theplant were good, the Union was of no advantage to the employees, andthat if the Union "came in there would be a change, our overtimesIts full name,accoiding to the constitution,was "Employees Association of the DowtyEquipment Corporation of New York " This became "Dowty Employees Association" in.usage,and the Association is so referred to in the pleadings and record in this proceeding. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould:end.and,that our. privileges would: cease ..."Miller admittedhaving, a, conversation with Boyhan in' the' plant as to' whether theUnion. could do. more for. the employees-, than, the' Association; butdenied, disparaging, the Union.Boyhan's-version of this conversationis consistent with the pattern of event's disclosed, by the record' and'particularly, wwith, Miller's pro--Association activities,We-credit Bbyhan's testimony.At an Association meeting' held' during- November1941, Foreman, Kenney. again expressed his disapproval of the Unionand asked, why, the-employees, should:"go along'and'paydues to' someJew gangsters when they' got more' out' of, it, by stringing along withthe, boss ..."On November. 12, 1941, the Union filed' charges 9 with, the' Board'sRegional Director for the Second"Region alleging thatthe'respond'enthad, violated. the Act by creating, and: d'o'minating the Association, bydiscriminatorily discharging employee Zachas, and by other' acts ofinterference, restraint, and coercion.After' several conferences withthe Regional Director,,on December 12, 1941, the Union; they respond-ent, and' the, Association reached, an. agreement` in' settlement of thecharge.The agreement' provided, that the respondent pay' Zachas' a'sum of money, disestablish the Association, and post notices in itsplant.On December 19; the' agreement' had- been executed' by. allparties- and- the payment to Zachas' made.On December 24; theBoard's-Regional, Office sent the respondent notices, which were'postedin: the respondent's plant between. December 27 and 31, 1941, andremained posted for at least 30 days.On December 27, copies of suchnotices. were also mailed to all employees of the respondent.Thenotices read as follows :At the suggestion of the National Labor Relations Board, and byagreement with the parties whose signatures appear below, theDowty Equipment Corporation hereby makes the following state-ments and gives notice that :(1) It will not recognize the Dowty Employees Association, orits successors or assignees, as representative of its employees :(2) It will completely disestablish said Dowty Employees As-sociation :(3) It will withdraw all support, financial or otherwise, fromsaidDowty Employees Association, and will give no support,financial or otherwise, to any successor or assignee of the DowtyEmployees Association;(4) It will cease and desist from dominating or interferingwith the formation or administration of any labor organizationof its employees:9Docketedas Case NoII-C-4191. ,DOWNY -EQUIPMENT CORPORATION221(5) It will recognize the right of its employees to self-organization, to form, join, or assist labor organizations, to-bar-gain collectively through representatives of, their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other 'mutual- aid or-protection, as guaranteed inSection 7 of the National Labor Relations Act, and states-thatit and its officers and agents :(a)Will not in any manner interfere with, restrain or coerceits employees in the exercise of the above-rights.(b)Will not discourage membership in Local 1227 of theUnited Electrical, Radio & Machine Workers of America,-C. 1.10.,,or any other labor. organization :by discharging or threateningto discharge any. of its employees for joining or assisting -the saidunion or any other labor organization.(c)Will not -in any mariner discriminate against any of itsemployees-in regard-to hire or tenure of employment or any termor= condition. of employment for joining or assisting the said unionor any other labor organization.(s)THOMAS HANLEY,Treasurer, Dowty Equipment Corp.(S)STEPHEN POLANSKI,Dowty Employees Association(S)SIDNEY GILBERT,Local 1227, United Electrical,RadiocCMachine 'Workers of America, CIO.2.The AircraftLate in November 1941, upon returning from a meeting at theRegional Office of the Board concerning settlement of the Union'scharge, Polanski announced at the plant that-the Association wouldbe disestablished and that its name and officers must be changed, butthat ".practically . . . the same principles" as those of the Associationcould be used in a new organization.On, about December 13, 1941; , the day after the , disestablishmentof the Association had been agreed upon, Stanford conducted a meet-ing of Association members iit the plant at dinner time.He told themembers'that the, Association ,would-be dissolved, informed them thathe had on hand funds belonging to it, and received a unanimous ,votewas held on the evening of December 22, 1941.A few days before December 22, word was passed about in the plantthat a meeting would be held that- day at the neighboring Stack'sBar and Grill "to form a new organization, for "an 'organization of 222DECISIONSOF NATIONALLABOR RELATIONS BOARDour own."On about December 22, Foreman Miller told employeeBoyhan, according to the latter's testimony, that there was' to be ameeting to form a new organization to replace the Association, thatitwould be a good thing to keep the Union out, and that Boyhanshould attend.10On December 22, William S. Grady, the respond-ent's timekeeper 11 who acted as temporary secretary of the groupwhich later became known as the Aircraft, posted on the bulletinboard in the plant formerly used by the Association a notice an-nouncing the meeting and stating that free refreshments would beserved.On December 22, 1941, at 6:30 p. m., the scheduled meeting washeld at Stack's in a back room which was separated from the bar byan archway.At the rear of the bar, about 12 feet from the meetingroom, were Foremen Kenney, Conklin, and Miller, and Assistant Fore-man Polanski.About 40'employees attended the meeting, the chair-man of which was Nichter, a member of the executive board of theAssociation.He opened the meeting by stating that Polanski and otheremployees had been told at the Regional Office of the Board that theAssociation must be disestablished, but that he saw no reason why theemployees should not form a new organization.Nichter also explainedthat the name and the officers of this new organization must be differentfrom those of the Association, but that the constitution of the lattercould be used.Nichter urged that officers for a new organization beelected without delay and then invited Polanski to address the meet-ing.The latter came into the meeting from the bar and stated that itwas necessary merely to choose a new name in order to set up a neworganization and that they could continue to use the constitution of theAssociation "by changing a few'things in it."Nominations for officersof the new organization were thereupon made, and a ways and meanscommittee consisting of Grady and employee Galard was appointed toconduct an election.Those present enjoyed free refreshments.WhenStanford, who signed the' checks of the Association, was asked at thehearing by counsel for the Board whether the Association paid for therefreshments at the meeting of December 22, 1941, he testified that hecould not remember doing so, but added, "I wouldn't say I didn't." 1a10Miller,did not specifically deny the statements attributed to him by Boyhan, buttestified generally that, except for one occasion in November 1941, mentioned above, hehad no conversations with Boyhan concerning the Union or the Association.We creditBoyhan's testimony,as did the Trial Examiner"The first contact of some employees with the respondent was through Grady, who,like Stanford,conducted preliminary interviews with applicants for employment.WhileGrady does not hire applicants interviewed by him, he in effect determines whether theywill be considered further for employment.We find, as did the Trial Examiner, thatGrady is sufficiently identified with management to hold the respondent accountable forhis acts12 Stanford, the Association's secretary-treasurer,testified that, after the disestablish- DOWTY EQUIPMENT CORPORATION223On the basis of the entire record, we are convinced, and we find, as didthe Trial Examiner, that the Association defrayed the expenses of themeeting.At 9: 30 on the same night, the Association held its Christmas partyat a hall in Long Island City rented for that purpose 13Numerousofficials of the respondent, including Production Manager Longhurst,were present, together with a large number of employees.A collec-tion was taken at the door by Grady from those who had not paid duesto the Association.The Association funds on hand were insufficientto defray the cost of the party and a deficit of about $20 was incurredwhich Stanford paid off 2 months later from the profits earned in theinterim through the vending machines installed in the respondent'splant by the Association.14On December 23, 1941, Timekeeper Grady and Night TimekeeperWalsh conducted an election for officers of the Aircraft" among theemployees of the respondent during the day and night shifts. The listof nominations was posted on the bulletin board in the plant.Duringworking hours, Grady and Walsh passed out ballots to the employees,who marked the ballots and deposited them in a ballot box obtained byGrady from Foreman Miller and placed under the time clock. Thevote resulted in a tie for one or more offices.On December 24, a run-offelection was conducted by the same persons in the same way.Amongthe officers thus elected by the Aircraft were Grady, as secretary, andKilkenny, a member of the executive board of the Association, assergeant-at-arms.At a meeting on about January 6, 1942, the Aircraft elected shopstewards, two of whom were Nichter, a member of the Association'sexecutive committee, and Applegate, a member of its grievance com-mittee.The Aircraft's steward system was similar to that of the As-sociation; a steward being selected to represent each of the respondent'sment of the Association and prior to hearing herein, he destroyed all financial records,including canceled checks, of the Association19Stanford,who was in charge of the party,first testified that it was held on December22After a recess and a conference with Foreman Miller,he resumed the stand andchanged his testimony,placing the date of the party as December 19.From all the evi-dence, including the written statement of Miller made on January 28, 1942, to a FieldExaminer of the Board,inwhich he stated that he spent some time in Stack's on Decem-ber 22, and thereafter went on to the Christmas party,we find,as did the Trial Examiner,that the party was in fact held on December 22, 1941."The vending machines«cie still in the plant at the time of the hearing.Stanfordtestified that, after the Association was disestablished, he continued to receive income fromthe machinesHowever, on March 17, 1942, upon the advice of the respondent's secre-lary-treasurer,Stanford opened a bank account in the name of"Dowty Employees Fund"to receive such income.The initial deposit was$2170At the time of the hearingStanford had deposited $31 in addition and had a further $6 on hand Income checksare received by Schneck,the respondent's comptroller,and are by him given to StanfordAccording to the latter,the funds are being kept for a picnic for the employees of therespondent15The recoid is not explicit as to when or how the Aircraft acquired its nameNichtertestified that the name was adopted "right after"the meeting of December 22. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDsix departments.The Aircraft has not' adopted a constitution orcollected any dues.Boyhan testified that, in a conversation with Foreman Miller dur-ing the first week of January 1942, the latter stated that he observedthat Boyhan's name appeared at the top of a list of the respondent'semployees who had joined the Union and then asked why Boyhanhad joined.Boyhan replied, giving his reason.Miller in effect deniedhaving had this conversation.We do not credit his denial, nor did theTrial Examiner.At about the same time, Assistant Foreman Polaiiskitold employee McGrath that the respondent knew the identity of thoseof its employees who were members of the Union, that they might betroublemakers, and that they might be denied draft deferments. 'On January 6, 1942, the Union distributed leaflets outside the re-spondent's plant announcing that it was about to undertake contractnegotiations with the respondent and pointing out that overtime. ratesat plants which were organized by the Union were higher than thoseobtaining at the respondent's plant.Within a day or two thereafter,according to_Aircraft Shop Steward Nichter, the shop stewards of theAircraft met with Longhurst and Vice-President Armstrong to obtainincreases in the wage rates at the plant.They requested time and ahalf for Saturday work, double time for Sunday, and a 10-cent perhour increase for employees earning 50 cents per hour.The Aircraft'srequests were promptly granted, except that Sunday rates were fixed attime and a half. Later, according to Nichter, on about January 9,the stewards again met with Longhurst and Armstrong, and withThomas Hanley, the respondent's treasurer, to obtain additional wageincreases.The Aircraft demanded and received a flat 10-cent perhour increase for all hourly paid employees.16At this meeting, how-ever, Longhurst informed the stewards that the respondent would notbargain further with the Aircraft until the latter had been provedto be the representative of a majority of the employees.After themeeting, according to the uncontradicted and credible testimony ofemployee McGrath, Armstrong posted a notice on the bulletin boardlisting the increases granted "as a result of the meeting of the stewards"with the respondent's management.Later, on January 16, the Air-craft distributed copies of a leaflet outside the'respondent's plant.Theleaflet, signed by "The Shop Committee," detailed the raises in payand improved conditions for the employees obtained by the Aircraftfrom the respondent, urged that the recipients sign membership cards"and string along with an organization of our own," and announced16Except those who had received increases from 50 to 60 cents per hour at the previousmeeting 0DOWTY EQUIPMENT CORPORATION225that a meeting of the organization would beheld the same day atStack's Bar and Grill "*In the meantime, acting on Longhurst's adlnonitlon that the Air-craft first prove its majority before further bargaining with therespondent, shop stewards Scott and Hanswald, according to theformer, composed a petition on their way home after the meeting ofJanuary 9 with the respondent.According to Scott, Hanswald typedcopies thereof at his home that night and brought them to the plantthe following morning, January 10.The petitions authorized thestewards of the Aircraft to represent the signers and provided that"this agreement voids all others made by inc with other unions . . ." 18They were circulated by Scott and Hanswald and the signatures ofnumerous employees obtained.The evidence reveals that three of thefive petitions so circulated were typed on the machine of Frances Gil-bert, confidential secretary to the three officers of the respondent.'On January 12, the Union wrote the respondent claurnmg to repre-sent a majority of the respondent's employees and requesting a bar-gaining conference.20On the same day, a delegation of Aircraft pro-ponents retained Attorney Edward F. Platow, w llo advised them toprocure signatures to Aircraft lnenlbership application'..On January133, Platow wrote the respondent stating that the Aircraft representeda majority of the respondent's employees and requesting a bargainingconference.At the same time the Aircraft also filed w ith the Regional"The respondent contends that it did not deal with the Auciaft ".is a haiginmugrepresentative of its employees "This contention is based on the Iesntaouv of Longhmistwho denied negotiating with the Auciaft, but admitted in effect that. durmi the latteipact of December 1941 or the eaily part of January 1942, a "group" of eniploiecs regre,ted111,assistance in forming an organization and that lie advised them to retain counseland that shortly thereafter lie tact with it committee representing the varmus dep.utunentsin the plant and granted its demands for wage and iietinme increasesLonghunat s testi-mony, which was iague and lacking in detail does not conimnce its that lie failed to recog-nrre the committee, with which lie dealt. is being the nepie,e tatiie of the AicraftOnthe contrary, w e think it cleat from the record that the shop stew aids obtained theseconcessions from the respondent as the ieloesentatives of the AircraftIn any Gent,through the notice posted by Armstrong the respondent permitted the Aiciatt to obtaincredit for these concessions and theieby enhanced its prestige18The events of,the week resulted in it severe loss of prestige by the UnionMcGrathtestified that, before the wage increases were announced by the respondent and the peti-tions circulated, lie "was under the impression that the entire shop was going over to theCIO ' and that lie joined it on January 7, 1942, on this account even though lie "wasn'tpan titularly in favor of the CIO'He thereafter attended a meeting of the Unionheld on January 13, at which only about 5 of 10 employees were present"The Board called, and qualified as an expert witness, Detective Charles Al O'Mailel,attached to the forgery squad of the New lock Police Department lie testified that liehad examined a specimen known to hale been typed on the Gilbert machine, that hisexamination of such specimen revealed an ureguhuity in one of the letters of the machine,that he had examined the five petitions cicuiated by Scott and I-lausw'ald, that impres-sions of the niegular letter appeared on three of then, and that in has opinion the threebearing such impiessions were typed on the Gilbeit machineWe accept, as (lid the TrialExaminer, his expert opinion, and find accordinglyd°On the same day it filed the oliginal charge in this proceeding with the RegionalOffice of the Board493=,08-43-i of 45-13 226DECISIONSOF NATIONALLABOR RELATIONS BOARDOffice of the Board a petition for investigation and certification ofrepresentatives.On January 14, the respondent replied to both theUnion and the Aircraft, stating that, because of conflicting claims ofmajority representation, it desired that the hatter of determiningrepresentatives be placed in the hands of the Board.On March 7, 1942, the Aircraft, by Grady, Wrote the Regional Officeof the Board asking that action be taken on its pending representationpetition.Attached to this letter were five petitions signed by numerousemployees making the same request.They were written on the type-writer of Miss Gilbert, who, as stated above, is a confidential em-ployee.21Grady testified-that he did not know from whom he receivedthe petitions.Minutes of two of the earliest meetings of the Aircraft,as well as a list of its officers and stewards, were furnished by Sekreta,its president, to the Board during the investigation of the Union'scharge.. All were typed on Miss Gilbert's machine.223.ConclusionsIt is clear that the Association was sponsored by the respondent'ssupervisors.Itwas organized and functioned on the respondent'spremises, and received the active assistance and support of its officials.The statements of Supervisors Kenney, Conklin, Miller, and Polanskiconstituted outspoken preference by the respondent for the Associa-tion and permitted of no doubt as to its hostility toward the Union .2`1The evidence showing domination of the Association by the respond-ent is so clear as to require no further comment.24-It is also clear that the Aircraft arose while the Association was stillin existence and at a time when the respondent had done nothing to21This finding is also based upon the testimony of Detective 0 Malley, the expert witnessabove referred to.22 Seefootnote21,supra.22Longburst testified that lie instructed the foreman not to discuss union matters withthe employees.These alleged instructions were given after the Union had filed its chargeand were never made known to the employees, so far as is revealed by the recordAl-though the actions of its supervisors may have been in violation of its orders, they never-theless constituted unfair labor practices by the respondentSolvay Process Companyv N L. R B,117 F. (2d) 83 (C C A 5), cert don , 313 U S 59624At oral argument before the Board, counsel for the respondent admitted in effect thatthe Associationwas employer-dominated, but the respondent contended in its exceptions.that, because of the settlement agreement of December 1941, the evidence relating to thedomination of the Association was immaterial and irrelevant.While that dgreement, byrequiring disestablishment of the Association and notice thereof to all employees, pur-ported to settle the unfair labor practice, it is clear that, because of the quick formationof the Association's successor (the Aircraft) and because of the subsequent illegal supportgiven by the respondent to the Aircraft, as herein found, the effects of the respondent's,domination of the Association have not been eliminated but, rather,perpetuated,and theterms of the settlement agreement have been violated by the respondent.Upon the entneiecoid,we find that it 'will best effectuate the purposes of the Act to give no effect to.SeeMatter of Quality and Service Laundry,Inc.andTeam-stersJoint Council #55 (A F. of L ),thereof,Matter of Marls Products Co, IncandLocal No 3, International Brotherhood orElectricalWorkers, A F of L,35 N L. R. B 1262 DOWTY EQUIPMENT CORPORATION227mark a separation between the two organizations or publicly to de-prive the Association of the respondent's apparently continuing favor.Thus, the Aircraft, sponsored and supported by the respondent'ssupervisors, was already in existence, its elections had been conductedon the respondent's time and property, and three of the Association'sofficials had succeeded to similar posts in the Aircraft, before the no-tices of dissolution of the Association were posted.There was nohiatus between the two organizations.Moreover, shortly after thenotices of the Association's dissolution were posted and at a time whenthe Aircraft and the Union were competing for the allegiance of therespondent's employees, the respondent, by giving 'the Aircraftdefactorecognition and, by making material concessions to it, indicatedits approval and support of the Aircraft and, by thestatements ofMiller and Polanski, again made plain its hostility toward the Union.These facts lead inescapably to the conclusion that the Aircraft wasmerely a continuation of the Association, and that itwas so regardedby the employees.The respondent's domination of, interference with,and support to the Association carried over to the Aircraft.25 Suchan organization is incapable of functioning as a true collective bar-gaining representative.We find, as did the Trial Examiner, that the respondent, by theforegoing acts, dominated and interfered with the formation and ad-ministration of the Association and the Aircraft, and contributedsupport to them, and thereby and by the above-described statementsand conduct of its supervisors, Kenney, Conklin, Miller, and Polanski,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendn'Westinghouse Electi is and ManufacturingCo. v. N L. R. B.,312 U S 660;N. L: R B.v Link-Belt Company,311 U. S 584; N.L. R. B. v. NewportNewsShipbuilding and DryDock Co,308 U. S 241;PequanocRubber CompanyandUnitedRubber Workers ofAmerica, Local#163, affiliatedunth the C. 1.0., 40 N. L. R. B. 541. Theinstant case isthus clearlydistinguishable fromMatterof ProvidenceGas CompanyandLocalNo 12133,District 50, United Mine Workers ofAmerica,41 N., L R. B. 1121, where thecircumstancesrelating to the formationof a new unaffiliated union priorto disestablishment of a pre-ceding dominated union requireda contraryconclusion.In that case,a majority of theBoard found that employeedissatisfactionwith the dominatedunion precededand resultedin the formation of thenew organization,which reflectedan honestrebellion -against therespondent',s domination and a desirefor bona fiderepresentation;there was a divergenceof opinion by the proponents of the newmovement asto the type of organization to beadopted insecuringtheir freedomfor self-organization" ; and, finally, "the rank and fileof the employees' decided uponan unaffiliated organizationwhich was perfected by'employees wholly unconnectedin representativecapacity" with the dominated union 228DECISIONSOF NATIONALLABOR RELATIONS BOARDto lead to labor disputes burdening and obstructing commerce and the,freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in and is engaging incertain unfair labor practices,we shall order it to cease and desisttherefrom and to take affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent dominated and interfered withthe formation and administration of the Association and the Aircraft,and contributed'support to them.Since the Association no longerexists as such and there appears to be no likelihood of its reestablish-ment, no affirmative order will be made herein as to it.However, theAircraft is presently in existence and therefore,in order to effectuatethe policies of the Act and free the employees of the respondent fromsuch domination and interference,and the effects thereof, which con-stitute a continuing obstacle to the free exercise by them of the rightsguaranteed in the Act,we shall order the respondent to withdraw allrecognitionfromthe Aircraft as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances,labor disputes,wages,rates of pay,hours of employment,or other conditions of employment,and completely to disestablish it assuch representative.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 1227, United Electrical, Radio & Machine Workers ofAmerica, C. 1.6-, and Aircraft Equipment Union are labor organiza-tions, and Dowty Employees Association was a labor organization,within the meaning of Section 21(5), of the Act. ^2.By dominatingand interferingwith the formationand admin-istration of Dowty Employees Association and Aircraft EquipmentUnion, and contributing support to them, the respondent has engagedin and is engaging in unfair labor practices,within the meaning ofSection 8 (2) of the Act.3.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and (7)of the Act. DOWTY EQUIPMENT CORPORATION229ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) ofthe National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Dowty Equipment Corporation,- Long Island City, NewYork, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of DowtyEmployees Association and Aircraft Equipment Union, or with theformation or administration of any other labor organization of itsemployees, and from contributing support to Aircraft EquipmentUnion or to any other labor organization of its employees;(b)Recognizing Aircraft Equipment Union as the representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Aircraft Equipment Union asthe representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employ-ment, and completely disestablish Aircraft Equipment Union as suchrepresentative;(b)Post immediately in conspicuous places in its plant at LongIsland City, New York, and maintain for a period of not less thansixty (60), consecutive clays from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in para-graphs 1 (a), (b), and (c) of this Order; and (2) that the respondentwill take the affirmative action set forth in paragraph ,2 (a) of thisOrder;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) clays from the date of this Order what steps the re-spondent has taken to comply herewith.O